DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 & 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koarai (US 2009/0066103).
Referring to claim 1, Koarai disclose a vehicular cargo assembly (seen in fig 1), comprising: 
first and second panels (3, 4,  fig 3) disposed in a vehicle cabin (paragraph 0037); 
a plurality of grooves (13,14, fig 3) for slidably coupling the first panel to the second panel; and 
wherein the first panel is movable between a first position (seen in fig 3), wherein the first panel is superjacent to the second panel, and a second position, wherein the first panel is adjacent to the second panel (seen in fig 2).



Referring to claim 4, Koarai additionally disclose the at least one pushpin comprises at a snap-fitting element (seen in fig 4).

Referring to claim 5, Koarai also disclose the plurality of grooves are disposed upon an underside (seen in fig 3) of the first panel.

Referring to claim 6, in addition, Koarai disclose a top face of the second panel includes a plurality of ridges (9, fig 3) configured to slidably engage the grooves.

Referring to claim 7, Koarai further disclose the first panel includes a peripheral rim (8, fig 3) for preventing the movement of cargo.

Referring to claim 8, Koarai disclose a method of operating a vehicular cargo assembly (seen in fig 1), comprising the steps of:
slidabley a couple grooves (13,14, fig 3) of a first panel (3, fig 3) to a ridge of a second panel (4, fig 3);
placing cargo onto the first panel (paragraph 0018);
sliding the groove of the first panel along the ridge of the second panel from a superjacent position to an adjacent position (seen in fig 2) with respect to a second panel (4, fig 2); and 


Referring to claim 9, Koarai additionally disclose placing cargo on the second panel (paragraph 0018).

Referring to claim 11, in addition, Koarai disclose restoring the first panel to the superjacent position (seen in fig 3) along the ridge of the second panel.

Referring to claim 12, Koarai further disclose engaging at least one snap-fitting element (10, fig 4) to secure the first panel in the adjacent position.


Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricchiuti disclose a carrier tray.  Shea et al. disclose a container interface.  Reynolds et al. disclose a storage system.  VanHouse disclose a cargo area.  Schoeny discloses an accessory for a cargo area.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612